     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 1 of 18 Page ID #:135



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     KRISTEN A. WILLIAMS (Cal. Bar No. 263594)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-0526
7         Facsimile: (213) 894-6269
          E-mail:    Kristen.Williams@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 20-381-PSG

13              Plaintiff,                    GOVERNMENT’S SENTENCING POSITION;
                                              DECLARATION OF KRISTEN A. WILLIAMS
14                   v.                       & EXHIBITS A-D

15   STEVEN F. BROWN,                         Hearing Date: June 28, 2021
                                              Hearing Time: 2:30PM
16              Defendant.                    Location:     Courtroom of the
                                                            Hon. Philip S.
17                                                          Gutierrez

18
19

20        Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorney (“AUSA”) Kristen
23   A. Williams, hereby files its sentencing position regarding defendant
24   STEVEN F. BROWN.
25        This sentencing position is based upon the attached memorandum
26   of points and authorities, the declaration of AUSA Williams and
27   //
28
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 2 of 18 Page ID #:136



1    exhibits thereto, the files and records in this case, and such

2    further evidence and argument as the Court may permit.

3    Dated: June 14, 2021                 Respectfully submitted,

4                                         TRACY L. WILKISON
                                          Acting United States Attorney
5
                                          SCOTT M. GARRINGER
6                                         Assistant United States Attorney
                                          Chief, Criminal Division
7

8
                                          KRISTEN A. WILLIAMS
9                                         Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 3 of 18 Page ID #:137



1                                  TABLE OF CONTENTS

2    DESCRIPTION                                                                    PAGE

3    Contents

4    TABLE OF AUTHORITIES...............................................ii

5    MEMORANDUM OF POINTS AND AUTHORITIES................................1

6    I.    INTRODUCTION...................................................1

7    II.   STATEMENT OF FACTS.............................................1

8    III. THE PRESENTENCE REPORT.........................................4

9    IV.   ANALYSIS OF THE SECTION 3553(a) FACTORS........................5

10         A.   A 51-Month Sentence Is Reasonable Given the Nature and
                Circumstances of the Offense and the History and
11              Characteristics of Defendant..............................6

12         B.   A 51-Month Sentence Is Reasonable Because It Reflects
                the Seriousness of the Offense and Affords Adequate
13              Deterrence................................................8

14         C.   A 51-Month Sentence Is Reasonable Because It Does Not
                Create Unwarranted Sentencing Disparities................10
15
           D.   The Remaining Section 3553(a) Factors Also Support the
16              Sentence Requested by the Government.....................11

17   V.    CONCLUSION....................................................12

18   DECLARATION OF KRISTEN A. WILLIAMS.................................13
19

20

21

22

23

24

25

26

27

28

                                             i
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 4 of 18 Page ID #:138



1                                TABLE OF AUTHORITIES

2    DESCRIPTION                                                                    PAGE

3    CASES

4    Gall v. United States,
          552 U.S. 38, 54, 128 S. Ct. 586(2007).........................10
5
     United States v. Cantrell,
6          433 F.3d 1269(9th Cir.2006)...................................5

7    United States v. Knows His Gun,
           438 F.3d 913(9th Cir. 2006)...................................5
8
     United States v. Nichols,
9          464 F.3d 1117(9th Cir.2006)...................................5

10   United States v. Treadwell,
           990 F.3d 990(9th Cir. 2010)..................................10
11
     STATUTES
12
     18 U.S.C. § 3553.........................................5, 6, 10, 11
13
     SENTENCING GUIDELINES
14
     U.S.S.G. § 2B1.1....................................................4
15
     U.S.S.G. § 3B1.3....................................................4
16
     U.S.S.G. § 3E1.1....................................................4
17
     U.S.S.G. § 5B1.1...................................................11
18
     U.S.S.G. § 5C1.1...................................................11
19

20

21

22

23

24

25

26

27

28

                                            ii
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 5 of 18 Page ID #:139



1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Between April 2014 and May 2018, defendant STEVEN F. BROWN

4    (“defendant”) fraudulently induced victims to send him money for

5    trading he was not licensed to do on their behalf, not very good at,

6    and quickly abandoned.      The scam soon devolved into a Ponzi scheme,

7    with new investors funding payouts for earlier investors, and was

8    drawn out for years by the defendant’s repeated promises of repayment

9    and embezzlement from his employer.        For this conduct, defendant has

10   pleaded guilty to wire fraud.       (CR 7.)

11         The government agrees with the United States Probation Officer’s

12   Guidelines calculation and recommended low-end Guidelines sentence of

13   51 months’ imprisonment to be followed by a three-year term of

14   supervised release, payment of a $100 special assessment, and payment

15   of restitution in the amount of $3,313,346.35.          (Presentence Report

16   (“PSR”), CR 29; USPO Rec. Ltr., CR 28.)        This sentence is reasonable

17   and appropriate in light of defendant’s multi-year scheme to defraud

18   dozens of victims out of millions, funded in part by embezzlement

19   from a non-profit organization that trusted in his stewardship of its

20   limited funds.    The sentence also serves the goals of sentencing and

21   is necessary to deter defendant from similar schemes, including one

22   he attempted shortly after this one.

23   II.   STATEMENT OF FACTS

24         As described in the plea agreement’s factual basis and in the

25   charged information (CR 1, 7), defendant was the owner and operator

26   of Alpha Trade Analytics, Inc. (“Alpha Trade”), a company he

27   described at various points as a financial and investment strategy

28   company, a software company, and, in contracts with victim-investors,
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 6 of 18 Page ID #:140



1    an investment fund.     Neither defendant nor Alpha Trade were

2    registered broker/dealers. 1     Defendant was also the accountant for a

3    non-profit organization providing dance and theater arts education to

4    children and young adults in the Los Angeles area (the “Dance

5    Academy”) and had access to its bank accounts.

6         Between in or around April 2014 and in or around May 2018,

7    defendant solicited individuals to invest in Alpha Trade, promising

8    he would use their funds for Forex trading, something at which he

9    purported to be both experienced and successful.          In fact, defendant

10   had only just begun Forex trading and had been trading on a

11   demonstration basis (i.e., not with real money).          He entered into

12   agreements with these investors, making further false promises and

13   representations, typically including that (1) the funds would remain

14   theirs; (2) all losses would be borne by Alpha Trade; (3) the

15   investments were vetted, insured, and/or bonded; and (4) investors

16   would receive guaranteed monthly payouts (usually 10%).

17        From the very first investor, however, defendant knew his live

18   Forex trading was not going well, and he soon relied on new investors
19   to make his promised payouts to earlier ones.         He nonetheless lulled

20   victims into thinking their investments were thriving as promised by

21   sending out fabricated account statements showing significant and

22   steady gains that did not exist.       Indeed, defendant had no real basis

23   for these account statements, since he made little effort to track or

24   segregate the investments coming in -- which he deposited into

25   various Alpha Trade accounts that contained mixtures of investor and

26

27        1 The Securities and Exchange Commission has filed a complaint
     against defendant concerning his violations of federal securities
28   laws. See SEC v. Steven Fitzgerald Brown, CV 20-0858-PSG-PD, Dkt. 1.
     The matter is pending before this Court.
                                        2
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 7 of 18 Page ID #:141



1    personal funds -- or trace what little trading he did to a particular

2    investor’s funds.     Indeed, when applying for trading accounts,

3    defendant at times indicated he was trading using his own assets, not

4    those of third parties.

5         While some investors received payouts totaling their investment

6    (or more), those payouts often came at the expense of later

7    investors.    Defendant also used some investor funds to pay his own

8    personal expenses, including rent, car payments, and restaurants and

9    retail expenses.     To keep the scheme going, defendant embezzled

10   nearly $700,000 from the Dance Academy through unauthorized wire

11   transfers, credit card advances, and withdrawals between early 2017

12   and mid-2018, when his embezzlement was discovered and defendant was

13   fired.

14        Over four years, defendant’s conduct victimized dozens of

15   individuals, some of whom lost hundreds of thousands of dollars.

16   Defendant often encountered these individuals through the close-knit

17   Dance Academy organization, whose well-regarded executives shared a

18   close relationship with defendant.          Some of these individuals placed

19   so much trust in defendant that they recommended him to other friends

20   and family, allowing defendant to benefit from the expanding circles

21   of trust.    Together, defendant agrees that his victims suffered

22   actual losses of approximately $3.3 million.

23        To date, the government has received three victim impact

24   statements.    One of those contains an application for writ of

25   attachment filed by victim “D.W.” and is attached hereto as Exhibit A

26   to the attached Declaration of Kristen A. Williams (“Williams

27

28

                                             3
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 8 of 18 Page ID #:142



1    Decl.”). 2   The filing details, among other things, D.W.’s $270,000

2    investment with defendant and Alpha Trade in February 2016, the

3    fabricated account statements she received from defendant depicting

4    “rosy and steady investment returns,” defendant’s return of $15,000

5    only after D.W. called to complain, and defendant’s unfulfilled

6    promise that the remainder of her investment would be returned to her

7    by July 2018.    (Exh. A at 19-23.)     D.W. had expected to use her

8    investment (which she believed to be valued at well over $400,000,

9    based on the gains defendant had promised and his false

10   representations in her account statements) for her retirement, but in

11   the end was left with next to nothing.        (Id. at 23-24, 68, 72.)

12   III. THE PRESENTENCE REPORT

13        In the PSR, the Probation Officer calculated a total offense

14   level of 24 and a Criminal History Category of I.          The Probation

15   Officer’s total offense level calculation is as follows:

16
        Base Offense Level:                    7       [U.S.S.G. § 2B1.1(a)(1)]
17
        Loss Between $1.5M and $3.5M:        +16   [U.S.S.G. § 2B1.1(b)(1)(I)]
18
        More than 10 victims:                 +2                      [U.S.S.G.
19                                                         § 2B1.1(b)(2)(A)(i)]
20      Abuse of a Position of Trust:         +2              [U.S.S.G. § 3B1.3]
21      Acceptance of Responsibility:         -3              [U.S.S.G. § 3E1.1]
22      Total Offense Level:                  24
23

24   (PSR ¶¶ 34-47.)    Based on defendant’s apparent lack of any qualifying
25   criminal history, the Probation Officer also determined in the PSR
26   that defendant has zero criminal history points and thus falls within
27

28        2 The government anticipates seeking to file the other two
     statements under seal shortly.
                                        4
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 9 of 18 Page ID #:143



1    Criminal History Category I.       (PSR ¶ 53.)     The Probation Officer

2    recognized that a total offense level of 24 and a Criminal History

3    Category of I result in an advisory Guidelines range of 51-63 months.

4    (PSR ¶ 114.)    In the letter accompanying the PSR, the Probation

5    Officer recommended a sentence of 51 months’ imprisonment for

6    defendant.    (USPO Rec. Ltr. at 2.)        The Probation Officer also

7    recommended a three-year term of supervised release and conditions,

8    payment of a $100 special assessment, and payment of restitution in

9    the amount of $3,313,346.35.       (Id. at 1-3.)     The government agrees

10   with the Probation Officer’s Guidelines calculation and

11   recommendation.

12   IV.   ANALYSIS OF THE SECTION 3553(a) FACTORS

13         Based on a total offense level of 24 and a Criminal History

14   Category of I, the applicable Guidelines sentencing range in this

15   case is 51-63 months.     While not definitive, the Guidelines range

16   provides the starting point for finding a reasonable sentence and

17   must then be considered with the factors set forth in 18 U.S.C.

18   § 3553(a).    See United States v. Cantrell, 433 F.3d 1269, 1279 (9th
19   Cir. 2006).    “To comply with the requirements of Booker, the district

20   court must have sufficiently considered the Guidelines as well as the

21   other factors listed in § 3553(a).          This requirement does not

22   necessitate a specific articulation of each factor separately, but

23   rather a showing that the district court considered the statutorily-

24   designated factors in imposing a sentence.”          United States v.

25   Nichols, 464 F.3d 1117, 1125 (9th Cir. 2006) (quoting United States

26   v. Knows His Gun, 438 F.3d 913, 918 (9th Cir. 2006)).

27         The Section 3553(a) factors are as follows:

28

                                             5
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 10 of 18 Page ID #:144



1          1) The nature and circumstances of the offense and the
              history and characteristics of the defendant;
2
           2) The need for the sentence imposed –
3
                 (A) To reflect the seriousness of the offense, to
4                promote respect for the law, and to provide just
                 punishment for the offense;
5
                 (B) To afford adequate deterrence to criminal
6                conduct;

7                (C) To protect the public from further crimes of the
                 defendant; and
8
                 (D) To provide the defendant with needed educational
9                or vocational training, medical care, or other
                 correctional treatment in the most effective manner;
10
           3) The kinds of sentences available;
11
           4) The kinds of sentence and the sentencing range
12         established for the offense and the defendant as set forth
           in the Sentencing Guidelines;
13
           5) Any pertinent policy statement issued by the Sentencing
14         Commission;

15         6) The need to avoid unwarranted sentence disparities among
           defendants with similar records who have been found guilty
16         of similar conduct; and

17         7) The need to provide restitution to any victims of the
           offense.
18
     See 18 U.S.C. § 3553(a).      The government believes that the factors
19
     set forth in 18 U.S.C. § 3553(a) would be satisfied by a 51-month
20
     sentence and that such a sentence would be “sufficient, but not
21
     greater than necessary” to comply with the purposes enumerated in 18
22
     U.S.C. § 3553(a)(2), discussed further below.          18 U.S.C. § 3553(a).
23
           A.    A 51-Month Sentence Is Reasonable Given the Nature and
24               Circumstances of the Offense and the History and
                 Characteristics of Defendant
25
           Defendant engaged in a years-long fraud scheme that left dozens
26
     of victims with losses totaling over $3 million.          The scheme was
27
     based on an initial lie -- that defendant was a proficient Forex
28

                                             6
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 11 of 18 Page ID #:145



1    trader -- that defendant compounded through years of false guarantees

2    and representations made both in person and through contracts and

3    fabricated account statements regarding the security of and return on

4    the money victims gave him.       This led victims to keep their money

5    with him (believing it was growing all the while) and led them to

6    hold out hope (as they began to comprehend the fraud) that maybe they

7    would receive something back.       Many never did, or received only a

8    fraction -- less than their investment, and certainly much less than

9    the exorbitant gains defendant promised.

10         Defendant also had opportunities for steady employment, unlike

11   many of the defendants this Court sees.         Defendant has business and

12   economics degrees and has been professionally employed in those

13   fields for nearly two decades, including a lengthy period with the

14   Dance Academy.     (PSR ¶¶ 94-103.)     This educational background and

15   professional experience demonstrate that defendant had the means to

16   earn a living legitimately, but instead chose to use those skills to

17   commit fraud and poison his long-standing employment relationship.

18         In mitigation, defendant may point to his current alcohol abuse.

19   (PSR ¶¶ 90-93.)     However, there is nothing in the record suggesting

20   that his alcohol consumption affected the initiation of the fraud

21   scheme.    Instead, the abuse is described as starting again in 2016,

22   two years into this scheme and well after it was clear that defendant

23   was lying to victims and making false promises on which he could

24   never deliver.     While the stress of his scheme unwinding and being

25   fired for embezzlement may have led him to return to alcohol, the

26   Bureau of Prisons is equipped to address substance abuse issues.

27   Defendant’s ability to maintain professional employment since 2016

28   despite this abuse further suggests that, with appropriate treatment,

                                             7
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 12 of 18 Page ID #:146



1    he will be able to return to being a productive member of society

2    once he has served his sentence.

3          Defendant may also point to the fact that he did not use the

4    fraud proceeds to obtain the sorts of luxury goods sometimes seen in

5    fraud cases.    While it is true that the government is not aware of

6    such extravagant purchases, it is also clear that defendant did use

7    the scheme at least in part to pay for personal expenses like

8    restaurant and retail charges, rent, and car expenses, among others.

9    Also -- and perhaps more importantly -- defendant used the scheme to

10   pose as a successful entrepreneur and thereby gain the respect and

11   attention of those around him (many of whom were successful

12   entrepreneurs themselves).       That respect and attention appears to

13   have significant personal value for defendant.          (See PSR ¶ 85

14   (describing defendant’s efforts to “catch up” to a more successful

15   college friend); Exh. A at 36 (defendant informing a victim that he

16   “love[s] talking to fellow entrepreneurs”.)

17         Balancing the aggravating and mitigating factors in this case, a

18   low-end Guidelines sentence remains appropriate.
19         B.    A 51-Month Sentence Is Reasonable Because It Reflects the
                 Seriousness of the Offense and Affords Adequate Deterrence
20

21         Defendant’s crime was financially serious, causing 48 victims to

22   lose more than $3 million.       Still other individuals may have received

23   their initial investments back, but far less than the returns

24   defendant guaranteed.      Defendant’s scheme was also emotionally

25   devastating, as many of these victims trusted in defendant (or

26   trusted in those who referred him) only to have that trust exploited.

27   Those lucky enough to receive all or part of their money back or the

28   promised payouts did so at the expense of others and of the Dance

                                             8
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 13 of 18 Page ID #:147



1    Academy and its non-profit mission.        A serious offense justifies a

2    serious sentence, which a 51-month Guideline sentence accomplishes.

3          Additionally, defendant’s conduct during and after the charged

4    scheme demonstrates the need for a sentence that will deter defendant

5    from similar conduct in the future.        Defendant has admitted that his

6    claims of Forex trading prowess and promises of high guaranteed

7    returns were false almost from the outset.         Nonetheless, he continued

8    for years to solicit investors from a circle of friends and

9    associates that trusted him, lulling them into a false sense of

10   security with false account statements and promises of repayment.               To

11   keep the scheme going, defendant even turned to another crime:

12   embezzlement from a non-profit that relies on the generosity of

13   donors and good management of its resources to continue to provide

14   valuable services to the community.        Defendant’s willingness to

15   commit to the fraud scheme over several years and engage in other

16   criminal conduct to keep it afloat supports the need for deterrence.

17         Moreover, even as the Alpha Trade scheme was falling apart,

18   defendant was already embarking on a similar scheme through another

19   company.    Defendant has represented that he is currently employed by

20   and receives most of his income from two corporations.           (PSR ¶¶ 99 &

21   n.2, 105 n.3.)     One of those -- 2021, LLC 3 -- is corporation formed

22   in December 2018 and involved in “Investments.”          (Exh. B to the

23   Declaration of Kristen A. Williams (“Williams Decl.”).)            The

24   corporate filings do not list defendant as an officer or member, but

25

26
           3The PSR varies between “22021, LLC,” and “2021, LLC.” (See
27   PSR ¶¶ 99 & n.2, 105 n.3.) Given that Alpha Trade produced documents
     related to 2021, LLC, and that company appears to be based in
28   defendant’s apartment, the government believes this corporation is in
     fact 2021, LLC.
                                        9
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 14 of 18 Page ID #:148



1    the most recent October 2020 Statement of Information lists

2    defendant’s apartment as its business address.          (Id.)   2021, LLC, has

3    entered into contracts with investors, purporting to be a fund with a

4    principal place of business at defendant’s apartment and defendant

5    listed as the fund manager.       (Exh. C to the Williams Decl.)       These

6    contracts are very similar to those issued by Alpha Trade, well after

7    that foray into the same type of investment management had led to a

8    Ponzi scheme.     (Compare id., with Exh. D (Alpha Trade contract for

9    victim M.J.).)

10         Defendant’s conduct in this case and with 2021, LLC, underscores

11   the need for a significant sentence to deter him from this pattern of

12   conduct, and to deter others from following a similar path. 4

13         C.    A 51-Month Sentence Is Reasonable Because It Does Not
                 Create Unwarranted Sentencing Disparities
14

15         Pursuant to 18 U.S.C. § 3553(a)(6), the Court is required to

16   minimize sentencing disparity among similarly situated defendants.

17   One way of doing so is to correctly calculate the Guidelines range.

18   See United States v. Treadwell, 990 F.3d 990, 1011 (9th Cir. 2010)
19   (“Because the Guidelines range was correctly calculated, the district

20   court was entitled to rely on the Guidelines range in determining

21   that there was no ‘unwarranted disparity’ . . . .”); see also Gall v.

22   United States, 552 U.S. 38, 54, 128 S. Ct. 586, 599 (2007)

23

24
           4It is not clear what the other corporation defendant describes
25   -- 3242, LLC -- does and whether its activities implicate the same
     need for deterrence. (See PSR ¶ 99.) Although defendant informed
26   the Probation Officer that he had been employed by 3242, LLC since
     2016 (id.), according to the California Secretary of State website,
27   3242, LLC, was not formed until November 2020. Those filings
     describe the corporation as a “Business Consultant,” and lists
28   defendant’s apartment as its business address, although defendant
     does not appear on the corporate filings. (Williams Decl. ¶ 3.)
                                       10
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 15 of 18 Page ID #:149



1    (“[A]voidance of unwarranted disparities was clearly considered by

2    the Sentencing Commission when setting the Sentencing Guidelines

3    ranges.    Since the District Judge correctly calculated and carefully

4    reviewed the Guidelines range, he necessarily gave significant weight

5    and consideration to the need to avoid unwarranted disparities.”).

6    Here, the Probation Officer has correctly calculated the Guidelines

7    range, and the recommended sentence is within that range.

8    Accordingly, a 51-month sentence for defendant is both appropriate

9    and consistent with sentences of other similarly situated defendants.

10         D.    The Remaining Section 3553(a) Factors Also Support the
                 Sentence Requested by the Government
11

12         Section 3553 (a)(3) requires the Court to consider the kinds of

13   sentences available.      Given the nature of defendant’s offense, any

14   sentence that does not involve some period in custody would not be

15   appropriate here.     In addition, defendant’s crime falls within Zone D

16   of the Sentencing Table, and non-custodial sentences are discouraged

17   for such offenses.     See U.S.S.G. § 5C1.1(f); U.S.S.G. § 5B1.1 cmt.

18   n.2; PSR ¶ 119.     Furthermore, the public interest in satisfying the
19   other Section 3553(a) factors of obtaining a sentence that reflects

20   the seriousness of the offense, promotes respect for the law,

21   provides just punishment, affords adequate deterrence, and protects

22   the public from further crimes of defendant outweighs any interest in

23   having defendant avoid time in custody.

24         Sections 3553(a)(4) and (5) require the Court to treat the

25   Guidelines as merely “advisory” but to take them into consideration

26   nonetheless, as the government has done herein and as the Probation

27   Officer did in the PSR.

28

                                            11
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 16 of 18 Page ID #:150



1          Finally, under 18 U.S.C. § 3553(a)(7), the Court is required to

2    consider the need to provide restitution to the victims of the

3    offense.    As noted above, the Probation Officer has calculated a

4    restitution amount for this case, and the government agrees that this

5    amount is correct and respectfully requests that that the Court order

6    defendant to pay $3,313,346.35 in restitution.

7    V.    CONCLUSION

8          For the foregoing reasons, the government objects to the PSR and

9    respectfully submits that the factors set forth in 18 U.S.C.

10   § 3553(a) support the imposition of a sentence that includes a 51-

11   month term of imprisonment, a three-year period of supervised release

12   and conditions, payment of a $100 special assessment, and payment of

13   restitution in the amount of $3,313,346.35.

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            12
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 17 of 18 Page ID #:151



1                         DECLARATION OF KRISTEN A. WILLIAMS

2          I, Kristen A. Williams, declare as follows:

3          1.    I am an Assistant United States Attorney (“AUSA”) for the

4    Central District of California.        I represent the government in United

5    States v. Steven F. Brown, CR 20-381-PSG.         I make this declaration in

6    support of the Government’s Sentencing Position.

7          2.    The following are true and correct copies of the following

8    documents, redacted as appropriate:

9                a.    Exhibit A is an application for writ of attachment

10   filed by victim D.W. in Los Angeles Superior Court (Case No. SC

11   129609), provided to the government as a victim impact statement for

12   D.W. and previously produced in discovery (Bates No. BROWN_010568-

13   BROWN_010629);

14               b.    Exhibit B contains documents (1) produced by Alpha

15   Trade Analytics, Inc. (“Alpha Trade”) pursuant to a subpoena in this

16   case (Bates No. BROWN_008565-BROWN_008570) and (2) downloaded from

17   the California Secretary of State website

18   (https://businesssearch.sos.ca.gov/) on June 13, 2020 (October 21,

19   2020 Statement of Information);

20               c.    Exhibit C is a 2021, LLC Membership Agreement for C.W.

21   produced by Alpha Trade in this case (Bates No. BROWN_008594-

22   BROWN_008597); and

23               d.    Exhibit D is an Alpha Trade Membership Agreement for

24   M.J., produced by Alpha Trade in this case (Bates No. BROWN_004152-

25   BROWN_004155).

26         3.    Based on my review of the California Secretary of State

27   website on June 13, 2020, I am informed and believe that the

28   corporation 3242, LLC, was formed in November 2020.           Secretary of

                                            13
     Case 2:20-cr-00381-PSG Document 32 Filed 06/14/21 Page 18 of 18 Page ID #:152



1    State filings describe the corporation as a “Business Consultant,”

2    and list defendant STEVEN F. BROWN’s apartment as its business

3    address, although defendant does not appear on the corporate filings.

4          I declare under penalty of perjury under the laws of the United

5    States of America that the foregoing is true and correct and that

6    this declaration is executed at Los Angeles, California, on June 14,

7    2021.

8
                                                 KRISTEN A. WILLIAMS
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            14
